
	

113 S2806 IS: Dependent Care Savings Account Act of 2014
U.S. Senate
2014-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2806
		IN THE SENATE OF THE UNITED STATES
		
			September 15, 2014
			Mr. Vitter introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide for dependent care savings accounts.
	
	
		
			1.
			Short title
			This Act may be cited as the Dependent Care Savings Account Act of 2014.
		
			2.
			Dependent care savings accounts
			
				(a)
				In general
				Part VII of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 redesignating section 224 as section 225 and inserting after section 223
			 the following new section:
				
					
						224.
						Dependent care savings accounts
						
							(a)
							Deduction allowed
							In the case of an individual, there shall be allowed as a deduction for the taxable year an amount
			 equal to the aggregate amount paid in cash during such taxable year by or
			 on behalf of the individual to a dependent care savings account of such
			 individual.
						
							(b)
							Limitation
							
								(1)
								In general
								The amount allowable as a deduction under subsection (a) to an individual for the taxable year
			 shall not exceed the lesser of—
								
									(A)
									$5,000, or
								
									(B)
									the individual’s earned income (within the meaning of section 21) for such taxable year.
								
								(2)
								Coordination with dependent care assistance benefits
								The limitation which would (but for this paragraph) apply under paragraph (1) to an individual for
			 any taxable year shall be reduced (but not below zero) by the aggregate
			 amount excludable from the individual’s gross income for such taxable year
			 under section 129.
							
							(c)
							Dependent care savings account
							For purposes of this section—
							
								(1)
								In general
								The term dependent care savings account means a trust created or organized in the United States as a dependent care savings account
			 exclusively for the purpose of paying the qualified dependent care
			 expenses of the account beneficiary, but only if the written governing
			 instrument creating the trust meets the following requirements:
								
									(A)
									Except in the case of a rollover contribution described in subsection (e)(5), no contribution will
			 be accepted unless it is in cash, and contributions will not be accepted
			 for the taxable year on behalf of any account beneficiary in excess of
			 $10,000.
								
									(B)
									The trustee is a bank (as defined in section 408(n)) or such other person who demonstrates to the
			 satisfaction of the Secretary that the manner in which such other person
			 will administer the trust will be consistent with the requirements of this
			 section.
								
									(C)
									No part of the trust assets will be invested in life insurance contracts.
								
									(D)
									The assets of the trust will not be commingled with other property except in a common trust fund or
			 common investment fund.
								
									(E)
									The interest of an individual in the balance in his account is nonforfeitable.
								
								(2)
								Qualified dependent care expenses
								The term qualified dependent care expenses means the employment-related expenses (as defined in section 21(b)(2)) of the account beneficiary
			 with respect to any qualifying individual (as defined in section 21(b)(1))
			 of the account beneficiary. Such term includes qualified long-term care
			 services (as defined in section 7702B(c)), and amounts paid for qualified
			 long-term care insurance contracts (as defined in section 7702B(b)), with
			 respect to such qualifying individuals of the account beneficiary.
							
								(3)
								Account beneficiary
								The term account beneficiary means the individual on whose behalf the dependent care savings account was established.
							
								(4)
								Certain rules to apply
								Rules similar to the following rules shall apply for purposes of this section:
								
									(A)
									Section 219(d)(2) (relating to no deduction for rollovers).
								
									(B)
									Except as provided in section 129, section 219(f)(3) (relating to time when contributions deemed
			 made).
								
									(C)
									Section 219(f)(5) (relating to employer payments).
								
									(D)
									Section 223(b)(6) (relating to denial of deduction to dependents).
								
									(E)
									Section 408(g) (relating to community property laws).
								
									(F)
									Section 408(h) (relating to custodial accounts).
								
							(d)
							Tax treatment of accounts
							
								(1)
								In general
								A dependent care savings account is exempt from taxation under this subtitle unless such account
			 has ceased to be a dependent care savings account. Notwithstanding the
			 preceding sentence, any such account is subject to the taxes imposed by
			 section 511.
							
								(2)
								Account terminations
								Rules similar to the rules of paragraphs (2) and (4) of section 408(e) shall apply to dependent
			 care savings accounts, and any amount treated as distributed under such
			 rules shall be treated as not used to pay qualified dependent care
			 expenses.
							
							(e)
							Tax treatment of distributions
							
								(1)
								Amounts used for qualified dependent care expenses
								Any amount paid or distributed out of a dependent care savings account which is used exclusively to
			 pay qualified dependent care expenses of any account beneficiary shall not
			 be includible in gross income.
							
								(2)
								Inclusion of amounts not used for qualified dependent care expenses
								Any amount paid or distributed out of a dependent care savings account which is not used
			 exclusively to pay the qualified dependent care expenses of the account
			 beneficiary shall be included in the gross income of such beneficiary.
							
								(3)
								Excess contributions returned before due date of return
								
									(A)
									In general
									If any excess contribution is contributed for a taxable year to any dependent care savings account
			 of an individual, paragraph (2) shall not apply to distributions from the
			 dependent care savings accounts of such individual (to the extent such
			 distributions do not exceed the aggregate excess contributions to all such
			 accounts of such individual for such year) if—
									
										(i)
										such distribution is received by the individual on or before the last day prescribed by law
			 (including extensions of time) for filing such individual's return for
			 such taxable year, and
									
										(ii)
										such distribution is accompanied by the amount of net income attributable to such excess
			 contribution.
									Any net income described in clause (ii) shall be included in the gross income of the individual for
			 the taxable year in which it is received.
									(B)
									 Excess contribution
									For purposes of subparagraph (A), the term excess contribution means any contribution (other than a rollover contribution described in paragraph (5)) which is
			 neither excludable from gross income under section 129 nor deductible
			 under this section.
								
								(4)
								Additional tax on distributions not used for qualified dependent care expenses
								
									(A)
									In general
									The tax imposed by this chapter on the account beneficiary for any taxable year in which there is a
			 payment or distribution from a dependent care savings account of such
			 beneficiary which is includible in gross income under paragraph (2) shall
			 be increased by 20 percent of the amount which is so includible.
								
									(B)
									Exception for disability or death
									Subparagraph (A) shall not apply if the payment or distribution is made after the account
			 beneficiary becomes disabled within the meaning of section 72(m)(7) or
			 dies.
								
								(5)
								Rollover contribution
								An amount is described in this paragraph as a rollover contribution if it meets the requirements of
			 subparagraphs (A) and (B).
								
									(A)
									In general
									Paragraph (2) shall not apply to any amount paid or distributed from a dependent care savings
			 account to the account beneficiary to the extent the amount received is
			 paid into a dependent care savings account for the benefit of such
			 beneficiary not later than the 60th day after the day on which the
			 beneficiary receives the payment or distribution.
								
									(B)
									Limitation
									This paragraph shall not apply to any amount described in subparagraph (A) received by an
			 individual from a dependent care savings account if, at any time during
			 the 1-year period ending on the day of such receipt, such individual
			 received any other amount described in subparagraph (A) from a dependent
			 care savings account which was not includible in the individual's gross
			 income because of the application of this paragraph.
								
								(6)
								Coordination with dependent care credit
								For purposes of determining the amount of the credit under section 21, any payment or distribution
			 out of a dependent care savings account for qualified dependent care
			 expenses shall not be treated as employment-related expenses.
							
								(7)
								Transfer of account incident to divorce; treatment after death
								Rules similar to the rules of paragraphs (7) and (8) of section 223 shall apply with respect to
			 dependent care savings accounts.
							
							(f)
							Reports
							The Secretary may require the trustee of a dependent care savings account to make such reports
			 regarding such account to the Secretary and to the account beneficiary
			 with respect to contributions, distributions, the return of excess
			 contributions, and such other matters as the Secretary determines
			 appropriate. The reports required by this subsection shall be filed at
			 such time and in such manner and furnished to such individuals at such
			 time and in such manner as may be required by the Secretary.
						.
			
				(b)
				Deduction allowed in computing adjusted gross income
				Subsection (a) of section 62 of the Internal Revenue Code of 1986 is amended by inserting before
			 the last sentence the
			 following new paragraph:
				
					
						(22)
						Dependent care savings accounts
						The deduction allowed by section 224(a).
					.
			
				(c)
				Exclusion of employer contributions
				Section 129 of the Internal Revenue Code of 1986 is amended by adding at the end the following new
			 subsection:
				
					
						(f)
						Contributions to dependent care savings accounts
						
							(1)
							In general
							Gross income of an employee does not include amounts contributed by an employee’s employer to any
			 dependent care savings account (as defined in section 224) of such
			 employee to the extent such amounts do not exceed the limitation under
			 section 224(b)(1) which is applicable to such employee for such taxable
			 year.
						
							(2)
							Cross reference
							For penalty on failure by employer to make comparable contributions to the dependent care savings
			 accounts of comparable employees, see section 4980H.
						.
			
				(d)
				Tax on excess contributions
				Section 4973 of the Internal Revenue Code of 1986 is amended—
				
					(1)
					in subsection (a), by striking or at the end of paragraph (4), by adding or at the end of paragraph (5), and by inserting after paragraph (5) the following new paragraph:
					
						
							(6)
							a dependent care savings account (as defined in section 224),
						, and
				
					(2)
					by adding at the end the following new subsection:
					
						
							(h)
							Excess contributions to dependent care savings accounts
							For purposes of this section, in the case of a dependent care savings account (as defined in
			 section
			 224), the term excess contributions means the sum of—
							
								(1)
								the aggregate amount contributed for the taxable year to the account (other than a rollover
			 contribution described in section 224(e)(5)) which is neither excludable
			 from gross income under section 129 nor allowable as a deduction under
			 section 224 for such year, and
							
								(2)
								the amount determined under this subsection for the preceding taxable year, reduced by the sum of—
								
									(A)
									the distributions out of the account which were included in gross income under section 224(e)(2),
			 and
								
									(B)
									the excess (if any) of—
									
										(i)
										the maximum amount allowable as a deduction under section 224(b)(1) for the taxable year, over
									
										(ii)
										the amount contributed to the account for the taxable year.
									.
				
				(e)
				Failure of employer To make comparable dependent care savings account contributions
				Chapter 43 of the Internal Revenue Code of 1986, as amended by the Patient Protection and
			 Affordable Care Act, is amended by adding at the end the following new
			 section:
				
					
						4980J.
						Failure of employer to make comparable dependent care savings account contributions
						
							(a)
							General rule
							In the case of an employer who makes a contribution to the dependent care savings account of any
			 employee during a calendar year, there is hereby imposed a tax on the
			 failure of such employer to meet the requirements of subsection (b) for
			 such calendar year.
						
							(b)
							Rules and requirements
							Rules and requirements similar to the rules and requirements of section 4980E shall apply for
			 purposes of this section.
						
							(c)
							Regulations
							The Secretary shall issue regulations to carry out the purposes of this section.
						
							(d)
							Exception
							For purposes of applying section 4980E to a contribution to a dependent care savings account of an
			 employee who is not a highly compensated employee (as defined in section
			 414(q)), highly compensated employees shall not be treated as comparable
			 participating employees.
						.
			
				(f)
				Clerical amendments
				
					(1)
					The table of sections for part VII of subchapter B of chapter 1 of the Internal Revenue Code of
			 1986 is amended by
			 redesignating the item relating to section 224 as an item relating to
			 section 225, and by inserting before such item the following new item:
					
						
							Sec. 224. Dependent care savings accounts.
						
						.
				
					(2)
					The table of sections for chapter 43 of such Code, as amended by the Patient Protection and
			 Affordable Care Act, is amended by adding at the end the following new
			 item:
					
						
							Sec. 4980J. Failure of employer to make comparable dependent care savings account contributions.
						
						.
				
				(g)
				Effective date
				The amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
